DETAILED ACTION
	This is a first office action in response to application 17/716,474 filed 04/08/2022, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " in a particular configuration" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " in a particular configuration "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase " a distinct pattern " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " a distinct pattern "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Further depending claims 2-7 inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueckner United States Patent No. 10,567,641 B1 hereinafter Rueckner and further in view of Reynolds United States Patent No. 5,889,550 hereinafter Reynolds. 

Consider Claim 1:
	Rueckner discloses an apparatus comprising: (Rueckner, See Abstract.)
	a housing enclosing a circuitry comprising a processor and a memory, (Rueckner, Column 13-14, “(115) FIG. 6 is a schematic showing one exemplary computing and networking architecture of the system in accordance with an exemplary embodiment of the present disclosure. A computing system 602 provides fundamental operating requirements and comprises system memory 603, which can be any type including volatile or non-volatile RAM or ROM. The system memory 603 contains operating instructions that carry out some of the processes described herein.” See Fig 17.)
	the housing forming a handgrip; (Rueckner, Column 26, “FIG. 17B shows a detailed view of a grip on the handheld digital cinema camera of FIG. 17A.”)
	a plurality of light sensors …, each of the plurality of light sensors coupled to an exterior the housing via a sensor arm; and (Rueckner, Column 23, “(156) FIG. 11 shows a high-resolution television camera 1102, such as a camera that might be used at a sporting event, mounted on a motorized, computer-controlled gimbal 1101 in accordance with an exemplary embodiment of the present disclosure. The gimbal uses stepper motors, servo motors, or any other suitable method of actuation. The gimbal 1101 has two degrees of freedom, but more or fewer degrees are possible. A small omni-directional sensor system 1103 is mounted near the camera 1102 so as to track information about the surrounding world. The sensor system 1103 can include one or more wide-angle reference cameras, and may also contain motion sensors such as an IMU, SLAM, range-finding, and 3D scanning sensors for tracking the camera's relationship in space to the surrounding world and the glasses. The camera system 1100 can comprise a computing device 601 and additional sensors such as rangefinders, structured-light projectors, lidar, etc.”)
	one or more controls mounted on the exterior of the housing and electrically coupled to the circuitry. (Rueckner, Column 26, “(169) Referring to FIGS. 17A-B, FIG. 17A shows another manually-aimed camera, in particular a shoulder-supported digital cinema camera system 1700. The camera system 1700 optionally includes a shoulder support 1701, a body 1702, a live-view display 1706 and sensors 1704 that may include additional reference cameras, ranging sensors, IMUs, 3D scanners, and others. It also optionally includes grips 1708 with exemplary controls 1707. The camera system 1700, like the hand-held camera 1301, can be used with gaze-tracking glasses such as 1000. While recording video, the user will be able to re-focus the camera by looking at a gaze target and then triggering a user input such as 1707 or using a gesture or another secondary input command as described in the present disclosure to re-focus, set object tracking, set brightness, or adjust other camera parameters. FIG. 17B shows a close-up of one possible user grip 1708 and user input 1707. In this case, the button 1707 is a continuously variable toggle switch. Such an input 1707 allows the user to control parameters of the camera system.”)
	Rueckner discloses a plurality of light sensors in association with Figure 11 however does not detail that these are arranged in a particular configuration, each of the plurality of light sensors coupled to an exterior the housing via a sensor arm. 
	Reynolds however teaches it was known technique to those having ordinary skill in the art before the effective filing date of the invention to have a plurality of light sensors arranged in a particular configuration, each of the plurality of light sensors coupled to an exterior the housing via a sensor arm. (Reynolds, Column 4, “(6) In FIG. 1, the camera 24 includes a camera mounted target assembly 30, which is shown in detail in FIGS. 2 and 3. In the best mode embodiment the assembly 30 is a substantially precise 3D geometric shape comprising an open grid structure of support struts 32 which fixedly position a plurality of light reflective markers, such as the markers 34-38, at specific locations within the absolute coordinate system defined by the assembly's structure. The markers are generally spherical shapes, which are covered with a known type light reflective material, such as SCOTCHLITE.TM. 8710 reflective transfer film manufactured by the 3M Company. However, any other reflective material having similar reflective brilliance characteristics may be used, as known to those skilled in the art.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide markers arranged in a particular configuration as this was known in view of Reynolds and would have been used for the purpose of the output of the tracking system can provide sufficient information to uniquely locate the camera in three dimensional space. In addition, the tracking can produce its results in "real time” which means that the track output data can be used to drive a display showing some representation of the composite live action and artificial elements. (Reynolds, Column 2-3)
Consider Claim 2:
	Rueckner in view of Reynolds discloses the apparatus of claim 1, further comprising: one or more antenna mounted on an exterior of the housing; and a transmitter connected to the circuitry and electrically connected to the one or more antenna to send data from the apparatus via a wireless protocol. (Rueckner, Column 14-15, “The computing system 602 also can comprise input and output interfaces for audio, video, and images 604, general digital and analog I/O 605, and communication 606 with other devices 625. For example, the other devices can be cameras 1100 and/or 1301 (see FIGS. 11, 13A-C), phones (see FIGS. 4 and 18A-B), triggering systems 300 (see FIG. 3), external computers, remote servers, or any other device. The communication can occur over wired or wireless connections, using any communication protocol.”)
Consider Claim 3:
	Rueckner in view of Reynolds discloses the apparatus of claim 2, wherein the wireless protocol is one of Bluetooth, Bluetooth Low Energy, or Wi-Fi. (Rueckner, Column 14-15, “The computing system 602 also can comprise input and output interfaces for audio, video, and images 604, general digital and analog I/O 605, and communication 606 with other devices 625. For example, the other devices can be cameras 1100 and/or 1301 (see FIGS. 11, 13A-C), phones (see FIGS. 4 and 18A-B), triggering systems 300 (see FIG. 3), external computers, remote servers, or any other device. The communication can occur over wired or wireless connections, using any communication protocol.”)
Consider Claim 5:
	Rueckner in view of Reynolds discloses the apparatus of claim 1, wherein the particular configuration. Rueckner discloses the use of sensors mounted to the device. Reynolds discloses providing these sensors in a particular pattern. Rueckner in view of Reynolds do not expressly teach the configuration of a first light sensor mounted to a first sensor arm that is mounted perpendicular to the handgrip on an opposite side of the housing; and a plurality of additional sensor arms with additional light sensors mounted thereon, wherein the additional sensor arms are mounted to the opposite side of the housing of the handgrip, wherein the additional sensor arms are mounted at distinct angles above and below the first sensor arm, wherein the additional light sensors are distributed in a distinct pattern.
	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because as the particular arrangement of the sensors as taught in Reynolds would still provide sufficient information to uniquely locate the camera in three dimensional space.  The benefits of this modification include the tracking can produce its results in "real time” which means that the track output data can be used to drive a display showing some representation of the composite live action and artificial elements. (Reynolds, Column 2-3)
Consider Claim 6:
	Rueckner in view of Reynolds discloses the apparatus of claim 1, further comprising a trigger switch formed as part of the handgrip, wherein the trigger switch is coupled with the circuitry. (Rueckner, Column 26, “(169) Referring to FIGS. 17A-B, FIG. 17A shows another manually-aimed camera, in particular a shoulder-supported digital cinema camera system 1700. The camera system 1700 optionally includes a shoulder support 1701, a body 1702, a live-view display 1706 and sensors 1704 that may include additional reference cameras, ranging sensors, IMUs, 3D scanners, and others. It also optionally includes grips 1708 with exemplary controls 1707. The camera system 1700, like the hand-held camera 1301, can be used with gaze-tracking glasses such as 1000. While recording video, the user will be able to re-focus the camera by looking at a gaze target and then triggering a user input such as 1707 or using a gesture or another secondary input command as described in the present disclosure to re-focus, set object tracking, set brightness, or adjust other camera parameters. FIG. 17B shows a close-up of one possible user grip 1708 and user input 1707. In this case, the button 1707 is a continuously variable toggle switch. Such an input 1707 allows the user to control parameters of the camera system.”)
Consider Claim 7:
	Rueckner in view of Reynolds discloses the apparatus of claim 1, wherein the plurality of light sensors are active sensors. (Rueckner, Column 23, “(156) FIG. 11 shows a high-resolution television camera 1102, such as a camera that might be used at a sporting event, mounted on a motorized, computer-controlled gimbal 1101 in accordance with an exemplary embodiment of the present disclosure. The gimbal uses stepper motors, servo motors, or any other suitable method of actuation. The gimbal 1101 has two degrees of freedom, but more or fewer degrees are possible. A small omni-directional sensor system 1103 is mounted near the camera 1102 so as to track information about the surrounding world. The sensor system 1103 can include one or more wide-angle reference cameras, and may also contain motion sensors such as an IMU, SLAM, range-finding, and 3D scanning sensors for tracking the camera's relationship in space to the surrounding world and the glasses. The camera system 1100 can comprise a computing device 601 and additional sensors such as rangefinders, structured-light projectors, lidar, etc.”)
Consider Claim 8:
	Rueckner discloses a light capture device comprising: (Rueckner, See Abstract.)
	a body enclosing a circuitry comprising a processor and a memory, (Rueckner, “(115) FIG. 6 is a schematic showing one exemplary computing and networking architecture of the system in accordance with an exemplary embodiment of the present disclosure. A computing system 602 provides fundamental operating requirements and comprises system memory 603, which can be any type including volatile or non-volatile RAM or ROM. The system memory 603 contains operating instructions that carry out some of the processes described herein.” See Fig 17.)
	the body forming a handgrip; (Rueckner, Column 26, “FIG. 17B shows a detailed view of a grip on the handheld digital cinema camera of FIG. 17A.”)
	a plurality of light sensors …, each of the plurality of light sensors coupled to an exterior the body via a sensor arm; and (Rueckner, Column 23, “(156) FIG. 11 shows a high-resolution television camera 1102, such as a camera that might be used at a sporting event, mounted on a motorized, computer-controlled gimbal 1101 in accordance with an exemplary embodiment of the present disclosure. The gimbal uses stepper motors, servo motors, or any other suitable method of actuation. The gimbal 1101 has two degrees of freedom, but more or fewer degrees are possible. A small omni-directional sensor system 1103 is mounted near the camera 1102 so as to track information about the surrounding world. The sensor system 1103 can include one or more wide-angle reference cameras, and may also contain motion sensors such as an IMU, SLAM, range-finding, and 3D scanning sensors for tracking the camera's relationship in space to the surrounding world and the glasses. The camera system 1100 can comprise a computing device 601 and additional sensors such as rangefinders, structured-light projectors, lidar, etc.”)
	one or more controls mounted on the exterior of the body and electrically coupled to the circuitry.(Rueckner, Column 26, “(169) Referring to FIGS. 17A-B, FIG. 17A shows another manually-aimed camera, in particular a shoulder-supported digital cinema camera system 1700. The camera system 1700 optionally includes a shoulder support 1701, a body 1702, a live-view display 1706 and sensors 1704 that may include additional reference cameras, ranging sensors, IMUs, 3D scanners, and others. It also optionally includes grips 1708 with exemplary controls 1707. The camera system 1700, like the hand-held camera 1301, can be used with gaze-tracking glasses such as 1000. While recording video, the user will be able to re-focus the camera by looking at a gaze target and then triggering a user input such as 1707 or using a gesture or another secondary input command as described in the present disclosure to re-focus, set object tracking, set brightness, or adjust other camera parameters. FIG. 17B shows a close-up of one possible user grip 1708 and user input 1707. In this case, the button 1707 is a continuously variable toggle switch. Such an input 1707 allows the user to control parameters of the camera system.”)
	Rueckner discloses a plurality of light sensors in association with Figure 11 however does not detail that these are arranged in a particular configuration, each of the plurality of light sensors coupled to an exterior the body via a sensor arm. 
	Reynolds however teaches it was known technique to those having ordinary skill in the art before the effective filing date of the invention to have a plurality of light sensors arranged in a particular configuration, each of the plurality of light sensors coupled to an exterior the body via a sensor arm. (Reynolds, Column 4, “(6) In FIG. 1, the camera 24 includes a camera mounted target assembly 30, which is shown in detail in FIGS. 2 and 3. In the best mode embodiment the assembly 30 is a substantially precise 3D geometric shape comprising an open grid structure of support struts 32 which fixedly position a plurality of light reflective markers, such as the markers 34-38, at specific locations within the absolute coordinate system defined by the assembly's structure. The markers are generally spherical shapes, which are covered with a known type light reflective material, such as SCOTCHLITE.TM. 8710 reflective transfer film manufactured by the 3M Company. However, any other reflective material having similar reflective brilliance characteristics may be used, as known to those skilled in the art.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide markers arranged in a particular configuration as this was known in view of Reynolds and would have been used for the purpose of the output of the tracking system can provide sufficient information to uniquely locate the camera in three dimensional space. In addition, the tracking can produce its results in "real time” which means that the track output data can be used to drive a display showing some representation of the composite live action and artificial elements. (Reynolds, Column 2-3)
Consider Claim 9:
	Rueckner in view of Reynolds discloses the light capture device of claim 8, further comprising: one or more antenna mounted on an exterior of the body; and a transmitter connected to the circuitry and electrically connected to the one or more antenna to send data from the light capture device via a wireless protocol. (Rueckner, Column 14-15, “The computing system 602 also can comprise input and output interfaces for audio, video, and images 604, general digital and analog I/O 605, and communication 606 with other devices 625. For example, the other devices can be cameras 1100 and/or 1301 (see FIGS. 11, 13A-C), phones (see FIGS. 4 and 18A-B), triggering systems 300 (see FIG. 3), external computers, remote servers, or any other device. The communication can occur over wired or wireless connections, using any communication protocol.”)
Consider Claim 10:
	Rueckner in view of Reynolds discloses the light capture device of claim 9, wherein the wireless protocol is one of Bluetooth, Bluetooth Low Energy, or Wi-Fi. (Rueckner, Column 14-15, “The computing system 602 also can comprise input and output interfaces for audio, video, and images 604, general digital and analog I/O 605, and communication 606 with other devices 625. For example, the other devices can be cameras 1100 and/or 1301 (see FIGS. 11, 13A-C), phones (see FIGS. 4 and 18A-B), triggering systems 300 (see FIG. 3), external computers, remote servers, or any other device. The communication can occur over wired or wireless connections, using any communication protocol.”)
Consider Claim 12:
	Rueckner in view of Reynolds discloses the light capture device of claim 8, and the particular configuration comprises. Rueckner discloses the use of sensors mounted to the device. Reynolds discloses providing these sensors in a particular pattern. Rueckner in view of Reynolds do not expressly teach the configuration of a first light sensor mounted to a first sensor arm that is mounted perpendicular to the handgrip on an opposite side of the body; and a plurality of additional sensor arms with additional light sensors mounted thereon, wherein the additional sensor arms are mounted to the opposite side of the body of the handgrip, wherein the additional sensor arms are mounted at distinct angles above and below the first sensor arm, wherein the additional light sensors are distributed in a distinct pattern.
	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because as the particular arrangement of the sensors as taught in Reynolds would still provide sufficient information to uniquely locate the camera in three dimensional space.  The benefits of this modification include the tracking can produce its results in "real time” which means that the track output data can be used to drive a display showing some representation of the composite live action and artificial elements. (Reynolds, Column 2-3)
Consider Claim 13:
	Rueckner in view of Reynolds discloses the light capture device of claim 8, further comprising a trigger switch formed as part of the handgrip, wherein the trigger switch is coupled with the circuitry. (Rueckner, Column 26, “(169) Referring to FIGS. 17A-B, FIG. 17A shows another manually-aimed camera, in particular a shoulder-supported digital cinema camera system 1700. The camera system 1700 optionally includes a shoulder support 1701, a body 1702, a live-view display 1706 and sensors 1704 that may include additional reference cameras, ranging sensors, IMUs, 3D scanners, and others. It also optionally includes grips 1708 with exemplary controls 1707. The camera system 1700, like the hand-held camera 1301, can be used with gaze-tracking glasses such as 1000. While recording video, the user will be able to re-focus the camera by looking at a gaze target and then triggering a user input such as 1707 or using a gesture or another secondary input command as described in the present disclosure to re-focus, set object tracking, set brightness, or adjust other camera parameters. FIG. 17B shows a close-up of one possible user grip 1708 and user input 1707. In this case, the button 1707 is a continuously variable toggle switch. Such an input 1707 allows the user to control parameters of the camera system.”)
Consider Claim 14:
	Rueckner in view of Reynolds discloses the light capture device of claim 8, wherein the plurality of light sensors are active sensors. (Rueckner, Column 23, “(156) FIG. 11 shows a high-resolution television camera 1102, such as a camera that might be used at a sporting event, mounted on a motorized, computer-controlled gimbal 1101 in accordance with an exemplary embodiment of the present disclosure. The gimbal uses stepper motors, servo motors, or any other suitable method of actuation. The gimbal 1101 has two degrees of freedom, but more or fewer degrees are possible. A small omni-directional sensor system 1103 is mounted near the camera 1102 so as to track information about the surrounding world. The sensor system 1103 can include one or more wide-angle reference cameras, and may also contain motion sensors such as an IMU, SLAM, range-finding, and 3D scanning sensors for tracking the camera's relationship in space to the surrounding world and the glasses. The camera system 1100 can comprise a computing device 601 and additional sensors such as rangefinders, structured-light projectors, lidar, etc.”)
Consider Claim 15:
	Rueckner discloses light capture device comprising: (Rueckner, See Abstract.)
	a housing molded to form a handgrip enclosing a circuit, the circuit comprising: one or more processors connected to a bus; a memory connected to the bus; a wireless transceiver with at least one antenna connected to the bus; and a battery; (Rueckner, Column 13-14, “(115) FIG. 6 is a schematic showing one exemplary computing and networking architecture of the system in accordance with an exemplary embodiment of the present disclosure. A computing system 602 provides fundamental operating requirements and comprises system memory 603, which can be any type including volatile or non-volatile RAM or ROM. The system memory 603 contains operating instructions that carry out some of the processes described herein. The computing system 602 also can comprise input and output interfaces for audio, video, and images 604, general digital and analog I/O 605, and communication 606 with other devices 625. For example, the other devices can be cameras 1100 and/or 1301 (see FIGS. 11, 13A-C), phones (see FIGS. 4 and 18A-B), triggering systems 300 (see FIG. 3), external computers, remote servers, or any other device. The communication can occur over wired or wireless connections, using any communication protocol. The computing system 602 also can comprise one or more processors 607 which may be of any type, including CPUs, GPUs, ASICs, and DSPs. The computing system 602 also can comprise either internal or external data storage device 608 or both, which can be of any type including flash memory, hard disks, or EEPROM. The computing system 602 also can comprise a system bus 609, which communicatively connects the other components 603-608. The computing system 602 also can comprise a power supply 610 for powering the computing system 602. It is appreciated that the various components of the computing system 602 can be implemented as separate components, or all within a system on a single chip, or any combination thereof.”)
	a plurality of markers …, each of the plurality of markers coupled to an exterior surface the housing via a sensor arm; and (Rueckner, Column 23, “(156) FIG. 11 shows a high-resolution television camera 1102, such as a camera that might be used at a sporting event, mounted on a motorized, computer-controlled gimbal 1101 in accordance with an exemplary embodiment of the present disclosure. The gimbal uses stepper motors, servo motors, or any other suitable method of actuation. The gimbal 1101 has two degrees of freedom, but more or fewer degrees are possible. A small omni-directional sensor system 1103 is mounted near the camera 1102 so as to track information about the surrounding world. The sensor system 1103 can include one or more wide-angle reference cameras, and may also contain motion sensors such as an IMU, SLAM, range-finding, and 3D scanning sensors for tracking the camera's relationship in space to the surrounding world and the glasses. The camera system 1100 can comprise a computing device 601 and additional sensors such as rangefinders, structured-light projectors, lidar, etc.”)
	one or more controls mounted on the exterior surface of the housing and electrically coupled to the circuit. (Rueckner, Column 26, “(169) Referring to FIGS. 17A-B, FIG. 17A shows another manually-aimed camera, in particular a shoulder-supported digital cinema camera system 1700. The camera system 1700 optionally includes a shoulder support 1701, a body 1702, a live-view display 1706 and sensors 1704 that may include additional reference cameras, ranging sensors, IMUs, 3D scanners, and others. It also optionally includes grips 1708 with exemplary controls 1707. The camera system 1700, like the hand-held camera 1301, can be used with gaze-tracking glasses such as 1000. While recording video, the user will be able to re-focus the camera by looking at a gaze target and then triggering a user input such as 1707 or using a gesture or another secondary input command as described in the present disclosure to re-focus, set object tracking, set brightness, or adjust other camera parameters. FIG. 17B shows a close-up of one possible user grip 1708 and user input 1707. In this case, the button 1707 is a continuously variable toggle switch. Such an input 1707 allows the user to control parameters of the camera system.”)
	Rueckner discloses a plurality of light sensors in association with Figure 11 however does not detail that these are arranged in a particular configuration, each of the plurality of light sensors coupled to an exterior the housing via a sensor arm. 
	Reynolds however teaches it was known technique to those having ordinary skill in the art before the effective filing date of the invention to have a plurality of light sensors arranged in a particular configuration, each of the plurality of light sensors coupled to an exterior the housing via a sensor arm. (Reynolds, Column 4, “(6) In FIG. 1, the camera 24 includes a camera mounted target assembly 30, which is shown in detail in FIGS. 2 and 3. In the best mode embodiment the assembly 30 is a substantially precise 3D geometric shape comprising an open grid structure of support struts 32 which fixedly position a plurality of light reflective markers, such as the markers 34-38, at specific locations within the absolute coordinate system defined by the assembly's structure. The markers are generally spherical shapes, which are covered with a known type light reflective material, such as SCOTCHLITE.TM. 8710 reflective transfer film manufactured by the 3M Company. However, any other reflective material having similar reflective brilliance characteristics may be used, as known to those skilled in the art.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide markers arranged in a particular configuration as this was known in view of Reynolds and would have been used for the purpose of the output of the tracking system can provide sufficient information to uniquely locate the camera in three dimensional space. In addition, the tracking can produce its results in "real time” which means that the track output data can be used to drive a display showing some representation of the composite live action and artificial elements. (Reynolds, Column 2-3)
Consider Claim 16:
	Rueckner in view of Reynolds discloses the light capture device of claim 15, wherein wireless transceiver transmits data via a wireless protocol comprising at least one of Bluetooth, Bluetooth Low Energy, or Wi-Fi. (Rueckner, Column 14-15, “The computing system 602 also can comprise input and output interfaces for audio, video, and images 604, general digital and analog I/O 605, and communication 606 with other devices 625. For example, the other devices can be cameras 1100 and/or 1301 (see FIGS. 11, 13A-C), phones (see FIGS. 4 and 18A-B), triggering systems 300 (see FIG. 3), external computers, remote servers, or any other device. The communication can occur over wired or wireless connections, using any communication protocol.”)
Consider Claim 18:
	Rueckner in view of Reynolds discloses the light capture device of claim 15, nd the predetermined configuration.  Rueckner discloses the use of sensors mounted to the device. Reynolds discloses providing these sensors in a particular pattern. Rueckner in view of Reynolds do not expressly teach the configuration of a first light marker mounted to a first sensor arm that is mounted perpendicular to the handgrip on an opposite side of the housing; and a plurality of additional markers arms with additional markers mounted thereon, wherein the additional sensor arms are mounted to the opposite side of the housing of the handgrip, wherein the additional markers are mounted at distinct angles above and below the first sensor arm, wherein the additional markers are distributed in a distinct pattern.
	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because as the particular arrangement of the sensors as taught in Reynolds would still provide sufficient information to uniquely locate the camera in three dimensional space.  The benefits of this modification include the tracking can produce its results in "real time” which means that the track output data can be used to drive a display showing some representation of the composite live action and artificial elements. (Reynolds, Column 2-3)
Consider Claim 19:
	Rueckner in view of Reynolds discloses the light capture device of claim 15, further comprising a trigger switch formed as part of a handgrip formed as part of the exterior surface of the housing, wherein the trigger switch is coupled with the circuit. (Rueckner, Column 26, “(169) Referring to FIGS. 17A-B, FIG. 17A shows another manually-aimed camera, in particular a shoulder-supported digital cinema camera system 1700. The camera system 1700 optionally includes a shoulder support 1701, a body 1702, a live-view display 1706 and sensors 1704 that may include additional reference cameras, ranging sensors, IMUs, 3D scanners, and others. It also optionally includes grips 1708 with exemplary controls 1707. The camera system 1700, like the hand-held camera 1301, can be used with gaze-tracking glasses such as 1000. While recording video, the user will be able to re-focus the camera by looking at a gaze target and then triggering a user input such as 1707 or using a gesture or another secondary input command as described in the present disclosure to re-focus, set object tracking, set brightness, or adjust other camera parameters. FIG. 17B shows a close-up of one possible user grip 1708 and user input 1707. In this case, the button 1707 is a continuously variable toggle switch. Such an input 1707 allows the user to control parameters of the camera system.”)

Consider Claim 20:
	Rueckner in view of Reynolds discloses the light capture device of claim 15, wherein the plurality of markers reflect light and are detected by a plurality of motion cameras to determine a location of the light capture device. (Reynolds, Column 4, “(6) In FIG. 1, the camera 24 includes a camera mounted target assembly 30, which is shown in detail in FIGS. 2 and 3. In the best mode embodiment the assembly 30 is a substantially precise 3D geometric shape comprising an open grid structure of support struts 32 which fixedly position a plurality of light reflective markers, such as the markers 34-38, at specific locations within the absolute coordinate system defined by the assembly's structure. The markers are generally spherical shapes, which are covered with a known type light reflective material, such as SCOTCHLITE.TM. 8710 reflective transfer film manufactured by the 3M Company. However, any other reflective material having similar reflective brilliance characteristics may be used, as known to those skilled in the art.”)

Claim Rejections - 35 USC § 103
Claim(s) 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueckner United States Patent No. 10,567,641 B1 in view of Reynolds United States Patent No. 5,889,550  as applied to claim 1 above, and further in view of Perez III et al. United States Patent No. 10,373,342 hereinafter Perez.

Consider Claim 4:
	Rueckner in view of Reynolds discloses the apparatus of claim 1, however does not specify further comprising an electronic device…, the electronic device configured to execute an application for an immersive content generation system.
	Perez however teaches it was known technique to have the use of an electronic device…, the electronic device configured to execute an application for an immersive content generation system. (Perez, (57) “FIG. 4 illustrates another embodiment of the immersive environment 406 to facilitate interactions between multiple users. In some embodiments, multiple users can interact with a single virtual scene simultaneously using their own mobile devices. For example, FIG. 4 illustrates a user 408 in the immersive environment 406 using a mobile device 402 in the form of a tablet computer. When a tablet computer is used, the tablet computer may serve as both the mobile device 402 with the electronic display, as well as the selection device 404 for selecting objects in the virtual scene.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use an electronic device to control the immersive content in view of Perez and would have been used for the purpose of the display of the tablet computer can provide a “window” into the virtual scene, and the touchscreen and/or other input controls on the tablet computer can be used to select and manipulate content in the virtual scene. (Perez, Column 9-10.)
	Rueckner in view of Reynolds in view of Perez however do not disclose mounting an electronic device to the housing. However, this would have been obvious since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).

Consider Claim 11:
	Rueckner in view of Reynolds discloses the light capture device of claim 8, however does not specify further comprising an electronic device …, the electronic device configured to execute an application for an immersive content generation system.
	Perez however teaches it was known technique to have an electronic device …, the electronic device configured to execute an application for an immersive content generation system (Perez, (57) “FIG. 4 illustrates another embodiment of the immersive environment 406 to facilitate interactions between multiple users. In some embodiments, multiple users can interact with a single virtual scene simultaneously using their own mobile devices. For example, FIG. 4 illustrates a user 408 in the immersive environment 406 using a mobile device 402 in the form of a tablet computer. When a tablet computer is used, the tablet computer may serve as both the mobile device 402 with the electronic display, as well as the selection device 404 for selecting objects in the virtual scene.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use an electronic device to control the immersive content in view of Perez and would have been used for the purpose of the display of the tablet computer can provide a “window” into the virtual scene, and the touchscreen and/or other input controls on the tablet computer can be used to select and manipulate content in the virtual scene. (Perez, Column 9-10.)
	Rueckner in view of Reynolds in view of Perez however do not disclose an electronic device mount configured to attach an electronic device to the body. However, this would have been obvious since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).

Consider Claim 17:
	Rueckner in view of Reynolds discloses the light capture device of claim 15, however does not specify further comprising an electronic device …, the electronic device configured to execute an application for an immersive content generation system.
	Perez however teaches it was known technique to have an electronic device …, the electronic device configured to execute an application for an immersive content generation system. (Perez, (57) “FIG. 4 illustrates another embodiment of the immersive environment 406 to facilitate interactions between multiple users. In some embodiments, multiple users can interact with a single virtual scene simultaneously using their own mobile devices. For example, FIG. 4 illustrates a user 408 in the immersive environment 406 using a mobile device 402 in the form of a tablet computer. When a tablet computer is used, the tablet computer may serve as both the mobile device 402 with the electronic display, as well as the selection device 404 for selecting objects in the virtual scene.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use an electronic device to control the immersive content in view of Perez and would have been used for the purpose of the display of the tablet computer can provide a “window” into the virtual scene, and the touchscreen and/or other input controls on the tablet computer can be used to select and manipulate content in the virtual scene. (Perez, Column 9-10.)
	Rueckner in view of Reynolds in view of Perez however do not disclose an electronic device mount configures to removably couple an electronic device to the exterior surface of the housing. However, this would have been obvious since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626